DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/29/2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the claims
The amendments received on 03 November, 2022 have been acknowledged and entered. Applicant has amended claims 1-16.  Claims 1-16 are pending.

Responses to Arguments
Applicant’s amendment filed 03 November, 2022 with respect to the rejection of claims 1-16 under 35 U.S.C. 103 have been fully considered and are persuasive. Thus, the rejection under U.S.C. 103 has been withdrawn.  However,  there are new grounds of rejection necessitated by Applicant’s amendments as detailed below. 

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over DeSilva et al. (US 9,556,791 B2, hereinafter referred to as “DeSilva”) in view of Lugg (US 2008/0175703 A1, hereinafter referred to as “Lugg”) further in view of Schleif et al. (US 2020/0393328 A1, hereinafter referred to as “Schleif”) further in view of Kugimiya et al. (US 2018/0038282 A1, hereinafter referred to as “Kugimiya”).
Regarding claim 1, DeSilva teaches a method of thermodynamic assessment of flow through a turbomachine having a compressor, the method comprising the steps of: 5detecting sensor readings using a plurality of acoustic sensors and a plurality of further acoustic sensors located about an intake of the turbomachine located upstream of the compressor (col. 10, line 17-19: referring to FIGS. 1 and 2 an exemplary industrial gas turbine engine 10 is shown. The exemplary engine 10 includes a compressor section 12; col. 11, lines 28-32: an exemplary acoustic sensor array shown schematically in FIGS. 2, 3, 5 and 9 comprises transceiver/transducers 32A-H and 34A-H that function as at least one acoustic transmitter that transmits in turn to at least one and preferably a plurality of the dynamic pressure sensors in the array), the plurality of acoustic sensors arranged in an outer circumferential flow surface in a single plane about a central axis of the intake (col. 3, lines 23-30: these velocity or velocity/temperature monitoring systems and methods are is incorporated into the turbine combustion monitoring and control system by addition of at least one acoustic transmitter or acoustic transceiver that transmits a sound wave in a line-of-sight with at least one or a plurality of acoustic sensors, such as dynamic pressure sensors; col. 5, lines 54-57: the system 30 includes a plurality of sensors (not visible) connected to a calculation unit 32, which can be outside the external casing 27); determining a col. 3, lines 23-30: these velocity or velocity/temperature monitoring systems and methods are is incorporated into the turbine combustion monitoring and control system by addition of at least one acoustic transmitter or acoustic transceiver that transmits a sound wave in a line-of-sight with at least one or a plurality of acoustic sensors, such as dynamic pressure sensors; col. 9, lines 62-66: In embodiments of the invention active velocity or active velocity/temperature measurements are used as monitoring parameters for gas flow in a combustion monitoring and control system that can identify and classify gas flow anomalies (e.g., combustion anomalies); col. 12, line 66- col. 13, line 3: the concepts of acoustic temperature and velocity measurements are both based on creating a sonic wave, listening to it across the gas stream and finding an average speed of sound across a given path, which is then descriptive for the gas velocity or velocity/temperature; col. 9, lines 35-39: In an integrated acoustic pressure-based sensor and monitoring/control system embodiment, the controller correlates velocity and, if desired, absolute active path temperatures simultaneously with acoustic transmission and time-of-flight analysis techniques) and outputting an airflow rate of the airflow through the intake, using the determined average velocity of the airflow to control one or more control processors for operating the turbomachine (col. 12, line 66- col. 13, line 3: the concepts of acoustic temperature and velocity measurements are both based on creating a sonic wave, listening to it across the gas stream and finding an average speed of sound across a given path, which is then descriptive for the gas velocity or velocity/temperature; col. 19, lines 62-66: in embodiments of the invention active velocity or active velocity/temperature measurements are used as monitoring parameters for gas flow in a combustion monitoring and control system that can identify and classify gas flow anomalies); col. 7, lines 12-18: other embodiments of the invention are directed to systems for monitoring gas flow velocity in a turbine engine, including at least one first acoustic transmitter and at least one first acoustic sensor respectively oriented in upstream and downstream transverse locations in a gas flow path of a turbine engine and in a distinct first line-of-sound path relative to each other; col. 11, lines 28-32: an exemplary acoustic sensor array shown schematically in FIGS. 2, 3, 5 and 9 comprises transceiver/transducers 32A-H and 34A-H that function as at least one acoustic transmitter that transmits in turn to at least one and preferably a plurality of the dynamic pressure sensors in the array).
DeSilva does not teach that the determining a temperature is determining a static temperature; receiving stagnation temperature readings for the airflow into the intake; and the plurality of further acoustic sensors arranged entirely recessed in an inner component and the turbomachine further including an acoustic liner configured to absorb vibrations generated by rotation of a rotor, the acoustic liner being disposed entirely external to the outer circumferential flow surface and outside of an airflow into the intake, and 
However, Lugg teaches that the determining a temperature is determining a static temperature (para. [0103]: static temperature) and receiving stagnation temperature readings for the airflow into the intake (para. [0074]: stagnation properties, TT & PT, are more easily measured quantifies than static properties (T and p). Thus, it is standard convention to express the performance of various components in terms of stagnation pressure and temperature ratios). 
Further, Schleif teaches the plurality of further acoustic sensors arranged entirely recessed in an inner component  (para. [0011]: another sensor integration approach provides passive sensors on the rotating blade inside the casing. Typically, such sensors are powered by circumferentially spaced power transmission elements, e.g., coils, and antenna; para. [0071], at least one sensor 170 is coupled relative to the interior surface 152 of casing body 144).
Further, Kugimiya teaches that the turbomachine further including an acoustic liner configured to absorb vibrations generated by rotation of a rotor, the acoustic liner being disposed entirely external to the outer circumferential flow surface and outside of an airflow into the intake, and para. [0034]: the acoustic liner 61 is provided over the whole circumference in the circumferential direction along the outer periphery of the transition piece 33 having a cylindrical shape. The acoustic liner 61 is configured to include a perforated plate 71 in which a plurality of sound absorbing holes 73 are formed, and a liner cover 72 provided around the perforated plate 71; para. [0035]: the acoustic damper 62 is provided over the whole circumference in the circumferential direction along the outer periphery of the acoustic liner 61. The acoustic damper 62 is configured to include a damper cover 81 provided around the acoustic liner 61, and a damper opening 82 formed in the cylindrical portion 72a of the liner cover 72).


    PNG
    media_image1.png
    533
    804
    media_image1.png
    Greyscale

Annotated Figure I (based on Fig. 4 in the teaching of Kugimiya)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the determining a static temperature such as is described in Lugg, the plurality of further acoustic sensors arranged entirely recessed in an inner component such as is described in Schleif, and the acoustic liner such as is described in Kugimiya into DeSilva, in order to allow the engine to be used more efficiently at different stages of the flight envelope (Lugg, para. [0008]) and provide a communications lead operatively coupled to the at least one sensor, wherein the communications lead extends circumferentially along the interior surface of the body (Schleif, para. [0012]) and provide a damping device, a combustor, and a gas turbine that can improve vibration suppression performance by an acoustic liner, while maintaining the vibration suppression performance by an acoustic damper (Kugimiya, para. [0005]).
 Regarding claim 2, DeSilva in view of Lugg, Schleif, and Kugimiya teaches all the limitation of claim 1, in addition, DeSilva teaches that the average velocity of the airflow is defined as-is a time-of-flight averaged airflow velocity, which is thermodynamically corrected (col. 12, line 66-col. 13, line 3: the concepts of acoustic temperature and velocity measurements are both based on creating a sonic wave, listening to it across the gas stream and finding an average speed of sound across a given path, which is then descriptive for the gas velocity or velocity/temperature; col. 9, lines 29-34: the gas flow velocity determination includes compensation for impact of the thermodynamically interrelated temperature, gas constant and speed of sound influences on the first time-of-flight, in order to determine absolute gas flow velocity; col. 9, lines 46-50: compensation for the speed of sound in the velocity monitoring is accomplished by substituting for the first transmitters a set of first transceiver/transducers that are capable of transmitting and receiving acoustic signals, and generating output signals and substituting for the first sensors a set of second transducers that are capable of transmitting and receiving acoustic signals and generating output signals).  
Regarding claim 3, DeSilva in view of Lugg, Schleif, and Kugimiya teaches all the limitation of claim 2, in addition, DeSilva teaches that the time-of-flight-averaged airflow velocity is thermodynamically corrected based on a predetermined airflow profile, and the predetermined airflow profile is determined using tomographic data from the plurality of acoustic sensors and the plurality of further acoustic sensors (col. 2, lines 35-38; gas flow velocity distribution and profile information; col. 9, lines 29-34; col. 9, lines 46-50; see claim 2 above; col. 14, lines 49-51: Each of these line-of-sight paths represents an average temperature along that path. The average temperatures over different paths are combined to a two-dimensional map shown in FIG. 9, using a known computer tomography technique; col. 11, lines 28-32: an exemplary acoustic sensor array shown schematically in FIGS. 2, 3, 5 and 9 comprises transceiver/transducers 32A-H and 34A-H that function as at least one acoustic transmitter that transmits in turn to at least one and preferably a plurality of the dynamic pressure sensors in the array).  
Regarding claim 204, DeSilva in view of Lugg, Schleif, and Kugimiya teaches all the limitation of claim 1.  DeSilva does not specifically teach receiving pressure readings for the airflow into the intake, wherein the outputting of an airflow rate of the airflow through the intake includes using the received pressure readings to output a mass airflow rate of the airflow through the intake.
However, Lugg teaches receiving pressure readings for the airflow into the intake, wherein the outputting of the airflow rate comprises outputting a mass airflow rate of the airflow through the intake using the received pressure readings (para. [0069]: the fan pressure ratio (hence the mass flow ratio) and the bypass ratio can be varied and optimized against temperature across the main components, fan, compressor and turbine). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the receiving pressure readings for the airflow into the intake such as is described in Lugg into the system of DeSilva, Schleif, and Kugimiya, in order to allow the engine to be used more efficiently at different stages of the flight envelope (para. [0008]).
Regarding claim 5, DeSilva in view of Lugg, Schleif, and Kugimiya teaches all the limitation of claim 1.  DeSilva, Schleif, and Kugimiya do not specifically teach that the turbomachine includes an engine core and a bypass airflow passage, and a mass airflow rate of the engine core is deducted from a mass airflow rate of the intake to determine a mass airflow of the bypass airflow passage.  
However, Lugg teaches an engine core and a bypass airflow passage and a mass airflow rate of the engine core is deducted from the mass 25airflow rate of the intake to determine a mass airflow of the bypass airflow passage (para. [0069]: the fan pressure ratio (hence the mass flow ratio) and the bypass ratio can be varied and optimized against temperature across the main components, fan, compressor and turbine; para. [0144]: the bypass fan is reduced in size compared to a pure turbofan to maintain a relatively high mass air flow).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the engine core and a bypass airflow passage and a mass airflow rate of the engine core such as is described in Lugg into the system of DeSilva, Schleif, and Kugimiya, in order to allow the engine to be used more efficiently at different stages of the flight envelope (para. [0008]).
Regarding claim 6, DeSilva in view of Lugg, Schleif, and Kugimiya teaches all the limitation of claim 5.  DeSilva, Schleif, and Kugimiya do not specifically teach that the mass airflow rate of the engine core is estimated based on a predetermined relationship between engine core airflow and one or more engine operation parameters.
However, Lugg teaches the mass airflow rate of the engine core is estimated based on a predetermined relationship between engine core airflow and one or more engine operation parameter (para. [0061]: the speed of the compressor rotors can be more quickly adjusted to achieve optimum performance of the engine based on different flight conditions, airframe loads, and optimal combustion performance; para. [0069]: the fan pressure ratio (hence the mass flow ratio) and the bypass ratio can be varied and optimized against temperature across the main components, fan, compressor and turbine).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the mass airflow rate of the engine core such as is described in Lugg into the system of DeSilva, Schleif, and Kugimiya, in order to allow the engine to be used more efficiently at different stages of the flight envelope (para. [0008]).
Regarding claim 7, DeSilva in view of Lugg, Schleif, and Kugimiya teaches all the limitation of claim 5.  DeSilva, Schleif, and Kugimiya do not specifically teach that the mass airairflow rate of the bypass airflow passage is 30used to determine a thrust value of the bypass airflow.  
However, Lugg teaches the mass airflow rate of the bypass airflow passage is 30used to determine a thrust value of the bypass airflow (para. [0064]: the speed of the compressor rotors can be more quickly adjusted to achieve the configuration of the present invention not only provides thrust as bypass air around the combustor but also acts as a supercharger to the turbine).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the mass airflow rate of the bypass airflow passage such as is described in Lugg into the system of DeSilva, Schleif, and Kugimiya, in order to allow the engine to be used more efficiently at different stages of the flight envelope (para. [0008]).
Regarding claim 8, DeSilva in view of Lugg, Schleif, and Kugimiya teaches all the limitation of claim 5.  DeSilva, Schleif, and Kugimiya do not specifically teach that the mass airflow rate of the airflow through the bypass airflow passage is used to determine a nozzle discharge coefficient for a bypass passage nozzle.
However, Lugg teaches that the mass airflow rate of the airflow through the bypass airflow passage is used to determine a nozzle discharge coefficient for a bypass passage nozzle (para. [0151]: a turbofan engine is presented with an electric turbofan upstream of a multiaxial electric compressor as previously described in this paper. Here the core flow and bypass flow are mixed together through an afterburner and nozzle).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the mass airflow rate of the airflow through the bypass airflow passage such as is described in Lugg into the system of DeSilva, Schleif, and Kugimiya, in order to allow the engine to be used more efficiently at different stages of the flight envelope (para. [0008]).
Regarding claim 9, DeSilva in view of Lugg, Schleif, and Kugimiya teaches all the limitation of claim 5.  DeSilva, Schleif, and Kugimiya do not specifically teach that a mass airflow is determined for a downstream location of the bypass airflow passage by determining a mass airflow of an upstream location of the bypass airflow passage and applying an assumption of conservation of mass airflow or enthalpy for the downstream location.  
However, Lugg teaches that mass airflow is determined for a downstream location of the bypass passage by determining the mass airflow for an upstream location of the 5bypass passage and applying an assumption of conservation of mass airflow and/or enthalpy for the downstream location (para. [0065]: the separation of the compressor section from the turbine and the drive shaft, and the ability to drive the compressor rotors electrically and independently (all rotor stages rotate at velocities configured to maximize energy conservation and provide rise to enthalpy states of mass flow between compressor stages; para. [0069]: a turbofan engine is presented with an electric turbofan upstream of a multiaxial electric compressor as the invention demonstrates that a multi-disc, turbofan assembly of the invention concept because each fan disc is driven independently by an electric ring motor, the fan pressure ratio (hence the mass flow ratio) and the bypass ratio can be varied and optimized against temperature across the main components, fan, compressor and turbine).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the mass airflow such as is described in Lugg into the system of DeSilva, Schleif, and Kugimiya, in order to allow the engine to be used more efficiently at different stages of the flight envelope (para. [0008]).
Regarding claim 10, DeSilva in view of Lugg, Schleif, and Kugimiya teaches all the limitation of claim 5.  DeSilva, Schleif, and Kugimiya do not specifically teach that stagnation temperature downstream of the compressor is measured or derived based on a one or more characteristic of the compressor or an engine core turbine.
However, Lugg teaches that stagnation temperature downstream of the compressor is measured or derived based on a one or more characteristic of the compressor or an engine core turbine (para. [0067]: resultant polytropic efficiencies of the compressor and turbine are at 95 percent or better. In the case of a multiaxial electric compressor using distinct ringmotor stages for each rotor stage, tangential velocity may be increased from one rotor stage to the next, moving downstream with the flow, hence work is added to the flow unlike multiaxial mechanically driven compressor designs whereby work is maintained, and in current art of most designs, work flow done by the fluid is lose; para. [0074]: stagnation properties, TT & PT, are more easily measured quantifies than static properties (T and p). Thus, it is standard convention to express the performance of various components in terms of stagnation pressure and temperature ratios).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the stagnation temperature downstream of the compressor such as is described in Lugg into the system of DeSilva, Schleif, and Kugimiya, in order to allow the engine to be used more efficiently at different stages of the flight envelope (para. [0008]).
Regarding claim 1011, DeSilva in view of Lugg, Schleif, and Kugimiya teaches all the limitation of claim 5.  DeSilva further teaches pressure sensor (col. 3, lines 23-30: these velocity or velocity/temperature monitoring systems and methods are is incorporated into the turbine combustion monitoring and control system by addition of at least one acoustic transmitter or acoustic transceiver that transmits a sound wave in a line-of-sight with at least one or a plurality of acoustic sensors, such as dynamic pressure sensors).  
DeSilva, Schleif, and Kugimiya do not specifically teach that static pressure in the bypass airflow passage is measured using a pressure sensor. 
However, Lugg teaches that static pressure in the bypass airflow passage is measured using a pressure sensor (para. [0057]: every stator row is a slower moving airfoil blade row, thus having the capacity to add net energy to the flow, as well as acting as a conversion device to the flow, adding kinetic energy to the flow and raising the static pressure simultaneously of the flow; para. [0155]: an expression of this equation can be derived in integral form (change in temperature and pressure over time, to total change in bypass air and thus fan pressure ratio) to demonstrate a variable fan pressure ratio and bypass ratio for an electric turbofan as compared to a mechanically driven turbofan as it relates to temperature, as bypass ratio is inversely proportional to temperature). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the static pressure in the bypass airflow passage such as is described in Lugg into the system of DeSilva, Schleif, and Kugimiya, in order to allow the engine to be used more efficiently at different stages of the flight envelope (para. [0008]).
Regarding claim 12, DeSilva in view of Lugg, Schleif, and Kugimiya teaches all the limitation of claim 4. DeSilva, Schleif, and Kugimiya do not specifically teach that the mass airflow rate of a bypass airflow passage is used with values of a stagnation temperature and a static pressure to derive a stagnation pressure for airflow entering a bypass passage nozzle, and a value of bypass thrust is based on the derived stagnation pressure.  
However, Lugg teaches that the mass airflow rate of a bypass airflow passage is used with values of a stagnation temperature and a static pressure to derive a stagnation pressure for airflow entering a bypass passage nozzle, and a value of bypass thrust is based on the derived stagnation pressure (para. [0064]: the speed of the compressor rotors can be more quickly adjusted to achieve the configuration of the present invention not only provides thrust as bypass air around the combustor but also acts as a supercharger to the turbine; para. [0069]: a turbofan engine is presented with an electric turbofan upstream of a multiaxial electric compressor as the invention demonstrates that a multi-disc, turbofan assembly of the invention concept because each fan disc is driven independently by an electric ring motor, the fan pressure ratio (hence the mass flow ratio) and the bypass ratio can be varied and optimized against temperature across the main components, fan, compressor and turbine; para. [0074]: stagnation properties, TT & PT, are more easily measured quantifies than static properties (T and p). Thus, it is standard convention to express the performance of various components in terms of stagnation pressure and temperature ratios; para. [0151]: a turbofan engine is presented with an electric turbofan upstream of a multiaxial electric compressor as previously described in this paper. Here the core flow and bypass flow are mixed together through an afterburner and nozzle; para. [0133]: a measure of the total energy carried in the flow, p is the static pressure, a measure of the internal energy, and the velocity terms are a measure of the kinetic energy associated with each component of velocity).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the mass airflow rate of a bypass airflow passage such as is described in Lugg into the system of DeSilva, Schleif, and Kugimiya, in order to allow the engine to be used more efficiently at different stages of the flight envelope (para. [0008]).
Regarding claim 13, DeSilva in view of Lugg, Schleif, and Kugimiya teaches all the limitation of claim 1. DeSilva teaches that the average velocity is determined using: the time of flight of the acoustic signal between the plurality of acoustic sensors and the plurality of further acoustic sensors through the intake airflow area, and a determined value for a velocity of sound through air at the determined static temperature (col. 3, lines 23-30: these velocity or velocity/temperature monitoring systems and methods are is incorporated into the turbine combustion monitoring and control system by addition of at least one acoustic transmitter or acoustic transceiver that transmits a sound wave in a line-of-sight with at least one or a plurality of acoustic sensors, such as dynamic pressure sensors; col. 5, lines 54-57: the system 30 includes a plurality of sensors (not visible) connected to a calculation unit 32, which can be outside the external casing 27; col. 9, lines 29-34: the gas flow velocity determination includes compensation for impact of the thermodynamically interrelated temperature, gas constant and speed of sound influences on the first time-of-flight, in order to determine absolute gas flow velocity; col. 12, line 66- col. 13, line 3: the concepts of acoustic temperature and velocity measurements are both based on creating a sonic wave, listening to it across the gas stream and finding an average speed of sound across a given path, which is then descriptive for the gas velocity or velocity/temperature).  
DeSilva, Schleif, and Kugimiya do not specifically teach that the determined temperature is static temperature.  
However, Lugg teaches that the determined temperature is static temperature (para. [0103]: static temperature). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the determined temperature such as is described in Lugg into the system of DeSilva, Schleif, and Kugimiya, in order to allow the engine to be used more efficiently at different stages of the flight envelope (para. [0008]).
Regarding claim 2014, DeSilva in view of Lugg, Schleif, and Kugimiya teaches all the limitation of claim 1, in addition,  DeSilva further teaches that the plurality of acoustic sensors are mounted at angular spacing about a central axis of the intake (col. 3, lines 23-30: these velocity or velocity/temperature monitoring systems and methods are is incorporated into the turbine combustion monitoring and control system by addition of at least one acoustic transmitter or acoustic transceiver that transmits a sound wave in a line-of-sight with at least one or a plurality of acoustic sensors, such as dynamic pressure sensors; col. 5, lines 54-57: the system 30 includes a plurality of sensors (not visible) connected to a calculation unit 32, which can be outside the external casing 27).
Regarding claim 15, DeSilva teaches a monitoring and control system for a turbomachine including a turbomachine intake upstream of a compressor, an engine core downstream of the compressor (col. 7, lines 12-17: other embodiments of the invention are directed to systems for monitoring gas flow velocity in a turbine engine, including at least one first acoustic transmitter and at least one first acoustic sensor respectively oriented in upstream and downstream transverse locations in a gas flow path of a turbine engine; col. 10, line 17-19: referring to FIGS. 1 and 2 an exemplary industrial gas turbine engine 10 is shown. The exemplary engine 10 includes a compressor section 12), and a turbine driven by exhaust gas from the engine core, the monitoring and control system (col. 11, lines 60-63: the monitoring section 42 and dynamic analysis 44 section outputs are utilized by the gas turbine control system 46 that can send control signals to other gas turbine controls subsystems, including industrial gas turbine (IGT) controls subsystems) comprising: a plurality of acoustic sensors arranged in an outer circumferential flow surface in a single plane about a central axis of an  intake of the turbomachine located upstream of the compressor (col. 10, line 17-19: see above; col. 5, lines 54-57: the system 30 includes a plurality of sensors (not visible) connected to a calculation unit 32, which can be outside the external casing 27; col. 11, lines 28-32: an exemplary acoustic sensor array shown schematically in FIGS. 2, 3, 5 and 9 comprises transceiver/transducers 32A-H and 34A-H that function as at least one acoustic transmitter that transmits in turn to at least one and preferably a plurality of the dynamic pressure sensors in the array), and Fig. 5, 32A-H) being located upstream col. 7, lines 12- 18: other embodiments of the invention are directed to systems for monitoring gas flow velocity in a turbine engine, including at least one first acoustic transmitter and at least one first acoustic sensor respectively oriented in upstream and downstream transverse locations in a gas flow path of a turbine engine and in a distinct first line-of-sound path relative to each other; col. 11, lines 28-32: an exemplary acoustic sensor array shown schematically in FIGS. 2, 3, 5 and 9 comprises transceiver/transducers 32A-H and 34A-H that function as at least one acoustic transmitter that transmits in turn to at least one and preferably a plurality of the dynamic pressure sensors in the array); a plurality of further acoustic sensors located at the intake of the turbomachine (col. 19, lines 1-10: in accordance with embodiments of the invention one array of commonly utilized, reliable acoustic transceiver/transducer sensor-transmitters or arrays of separate discrete acoustic sensors and transmitter pairs can be placed in a combustion flow path under field conditions and monitored to provide active, real time simultaneous velocity and temperature data and anomaly detection that are all useful for monitoring and control of combustion power generation equipment, such as industrial gas turbines), and the plurality of further acoustic sensors being configured to receive sensor readings from the plurality of acoustic sensors (col. 3, lines 23-30: these velocity or velocity/temperature monitoring systems and methods are is incorporated into the turbine combustion monitoring and control system by addition of at least one acoustic transmitter or acoustic transceiver that transmits a sound wave in a line-of-sight with at least one or a plurality of acoustic sensors, such as dynamic pressure sensors; col. 5, lines 54-57: the system 30 includes a plurality of sensors (not visible) connected to a calculation unit 32, which can be outside the external casing 27; col. 11, lines 28-32: an exemplary acoustic sensor array shown schematically in FIGS. 2, 3, 5 and 9 comprises transceiver/transducers 32A-H and 34A-H that function as at least one acoustic transmitter that transmits in turn to at least one and preferably a plurality of the dynamic pressure sensors in the array); and one or more processors arranged to receive sensor readings detected by the plurality of acoustic sensors and the plurality of further acoustic sensors and col. 3, lines 23-30: these velocity or velocity/temperature monitoring systems and methods are is incorporated into the turbine combustion monitoring and control system by addition of at least one acoustic transmitter or acoustic transceiver that transmits a sound wave in a line-of-sight with at least one or a plurality of acoustic sensors, such as dynamic pressure sensors; col. 5, lines 54-57: the system 30 includes a plurality of sensors (not visible) connected to a calculation unit 32, which can be outside the external casing 27)2018P00820 US, 31wherein: the one or more processors include machine readable instructions for determining acol. 3, lines 23-30: these velocity or velocity/temperature monitoring systems and methods are is incorporated into the turbine combustion monitoring and control system by addition of at least one acoustic transmitter or acoustic transceiver that transmits a sound wave in a line-of-sight with at least one or a plurality of acoustic sensors, such as dynamic pressure sensors; col. 9, lines 62-66: In embodiments of the invention active velocity or active velocity/temperature measurements are used as monitoring parameters for gas flow in a combustion monitoring and control system that can identify and classify gas flow anomalies (e.g., combustion anomalies); col. 12, line 66- col. 13, line 3: the concepts of acoustic temperature and velocity measurements are both based on creating a sonic wave, listening to it across the gas stream and finding an average speed of sound across a given path, which is then descriptive for the gas velocity or velocity/temperature; col. 9, lines 35-39: in an integrated acoustic pressure-based sensor and monitoring/control system embodiment, the controller correlates velocity and, if desired, absolute active path temperatures simultaneously with acoustic transmission and time-of-flight analysis techniques) and the one or more processors determine an airflow rate of the airflow through the intake, using the determined average velocity of the airflow to control one or more control processors for operating the turbomachine (col. 12, line 66- col. 13, line 3: the concepts of acoustic temperature and velocity measurements are both based on creating a sonic wave, listening to it across the gas stream and finding an average speed of sound across a given path, which is then descriptive for the gas velocity or velocity/temperature; col. 19, lines 62-66: in embodiments of the invention active velocity or active velocity/temperature measurements are used as monitoring parameters for gas flow in a combustion monitoring and control system that can identify and classify gas flow anomalies).
DeSilva does not specifically teach stagnation temperature readings, determining a static temperature, the plurality of further acoustic sensors arranged entirely recessed in an inner component, and the turbomachine further including an acoustic liner configured to absorb vibrations generated by rotation of a rotor, the acoustic liner being disposed entirely external to the outer circumferential flow surface and outside of an airflow into the intake, and 
However, Lugg teaches that the determining a temperature is determining a static temperature (para. [0103]: static temperature) and receiving stagnation temperature readings for the airflow into the intake (para. [0074]: stagnation properties, TT & PT, are more easily measured quantifies than static properties (T and p). Thus, it is standard convention to express the performance of various components in terms of stagnation pressure and temperature ratios).
Further, Schleif teaches the plurality of further acoustic sensors arranged entirely recessed in an inner component (para. [0011]: another sensor integration approach provides passive sensors on the rotating blade inside the casing. Typically, such sensors are powered by circumferentially spaced power transmission elements, e.g., coils, and antennae) para. [0011]: another sensor integration approach provides passive sensors on the rotating blade inside the casing. Typically, such sensors are powered by circumferentially spaced power transmission elements, e.g., coils, and antenna; para. [0071], at least one sensor 170 is coupled relative to the interior surface 152 of casing body 144).
Further, Kugimiya teaches the turbomachine further including an acoustic liner configured to absorb vibrations generated by rotation of a rotor, the acoustic liner being disposed entirely external to the outer circumferential flow surface and outside of an airflow into the intake, and para. [0034]: the acoustic liner 61 is provided over the whole circumference in the circumferential direction along the outer periphery of the transition piece 33 having a cylindrical shape. The acoustic liner 61 is configured to include a perforated plate 71 in which a plurality of sound absorbing holes 73 are formed, and a liner cover 72 provided around the perforated plate 71; para. [0035]: The acoustic damper 62 is provided over the whole circumference in the circumferential direction along the outer periphery of the acoustic liner 61. The acoustic damper 62 is configured to include a damper cover 81 provided around the acoustic liner 61, and a damper opening 82 formed in the cylindrical portion 72a of the liner cover 72).

    PNG
    media_image1.png
    533
    804
    media_image1.png
    Greyscale

Annotated Figure I (based on Fig. 4 in the teaching of Kugimiya)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the determining a static temperature such as is described in Lugg, the plurality of further acoustic sensors arranged entirely recessed in an inner component such as is described in Schleif, and the acoustic liner such as is described in Kugimiya into DeSilva, in order to allow the engine to be used more efficiently at different stages of the flight envelope (Lugg, para. [0008]) and provide a communications lead operatively coupled to the at least one sensor, wherein the communications lead extends circumferentially along the interior surface of the body (Schleif, para. [0012]) and provide a damping device, a combustor, and a gas turbine that can improve vibration suppression performance by an acoustic liner, while maintaining the vibration suppression performance by an acoustic damper (Kugimiya, para. [0005]).
Regarding claim 16, DeSilva in view of Lugg, Schleif, and Kugimiya teaches all the limitation of claim 1.  DeSilva, Schleif, and Kugimiya do not specifically teach that the airflow rate is used to determine thrust produced by the turbomachine during operation or to determine a power setting parameter for the turbomachine during operation.  
However, Lugg teaches that the airflow rate is used to determine thrust produced by the turbomachine during operation or to determine a power setting parameter for the turbomachine during operation (para. [0069]: the fan pressure ratio (hence the mass flow ratio) and the bypass ratio can be varied and optimized against temperature across the main components, fan, compressor and turbine). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the airflow rate such as is described in Lugg into the system of DeSilva, Schleif, and Kugimiya, in order to allow the engine to be used more efficiently at different stages of the flight envelope (para. [0008]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mani et al. (EP 1517022 A2) teaches a method provided for attenuating jet engine noise. Air velocity, adjacent to an inlet fan duct outer wall, is increased to a greater rate than typical velocity of an operational engine ambient inlet airflow, adjacent to the inlet fan duct outer wall. Boundary layer and associated turbulence is reduced or eliminated. Refraction and absorption of inlet sound into an acoustic liner is optimized.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-270-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2858                                                                                                                                                                                             
/LEE E RODAK/Primary Examiner, Art Unit 2858